Exhibit 10.1

 

EXECUTIVE SEVERANCE AGREEMENT

 

This Executive Severance Agreement (“Agreement”) is made effective as of
September 15, 2017 (“Effective Date”), by and between Wesco Aircraft Hardware
Corp., a California corporation (the “Company”), and Kerry A. Shiba
(“Executive”).  For purposes of this Agreement (other than Section 1(g) below),
the “Company” shall mean the Company and its subsidiaries.

 

WHEREAS, Executive is a key employee of the Company and the Company and
Executive desire to set forth herein the terms and conditions of Executive’s
compensation in the event of a termination of Executive’s employment under
certain circumstances; and

 

WHEREAS, especially in the event of a Change in Control (as defined below),
Executive may be vulnerable to dismissal without regard to the quality of
Executive’s service, and the Company believes that it is in the best interest of
the Company to enter into this Agreement in order to ensure fair treatment of
Executive and to reduce the distractions and other adverse effects upon such
Executive’s performance which are inherent in the event of such a Change in
Control.

 

The parties agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the following meanings:

 

(a)                                 “Affiliate” means with respect to any person
or entity, any other person or entity that, directly or indirectly, through one
or more intermediaries, controls, or is controlled by, or is under common
control with, such person or entity.  For purposes of this definition,
“control”, when used with respect to any person or entity, means the power to
direct the management and policies of such person or entity, directly or
indirectly, whether through ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

(b)                                 “Base Amount” means the greater of
Executive’s annual base salary (i) at the rate in effect on the day prior to the
date of Executive’s Qualifying Termination, (ii) at the highest rate in effect
at any time during the ninety (90) day period prior to Executive’s Qualifying
Termination, or (iii) at the highest level in effect at any time during the
ninety (90) day period prior to a Change in Control, and in any case shall
include all amounts of such base salary that are deferred under any qualified
and non-qualified employee benefit plans of the Company or under any other
agreement or arrangement.

 

(c)                                  “Board” shall mean the Board of Directors
of the Parent.

 

(d)                                 “Bonus Amount” means the greater of
Executive’s target annual bonus amount (i) as in effect at the time of
Executive’s Qualifying Termination, (ii) at the highest level in effect at any
time during the ninety (90) day period prior to Executive’s Qualifying
Termination, or (iii) at the highest level in effect at any time during the
ninety (90) day period prior to a Change in Control.

 

(e)                                  “Carlyle” means collectively, (i) The
Carlyle Group L.P. and/or each or any of its Affiliates, (ii) any investment
fund managed or advised by the Carlyle Group L.P. or any of its Affiliates and
(iii) any “group” (as such term is used in Section 13(d) of the Exchange Act (as
defined below) that includes any person or entity described in the foregoing
clauses (i) or (ii).

 

(f)                                   “Cause” shall mean any of the following:
(i) Executive’s failure in any material respect to carry out or comply with any
lawful and reasonable directive of the Board or Executive’s direct supervisor;
(ii) Executive’s willful misconduct, gross negligence or breach of fiduciary
duty with respect

 

--------------------------------------------------------------------------------


 

to the Company or any of its affiliates that, in each case or in the aggregate,
results in material harm to the Company or any of its affiliates;
(iii) Executive’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony or crime involving moral
turpitude; (iv) Executive’s unlawful use (including being under the influence)
or possession of illegal drugs on the Company’s (or any of its affiliate’s)
premises or while performing Executive’s duties and responsibilities; or
(v) Executive’s commission of an act of fraud, embezzlement or misappropriation
against the Company or any of its affiliates.  Notwithstanding the foregoing, in
the event of any circumstance described in clause (i) of the foregoing sentence,
the Company may not terminate Executive’s employment for Cause unless, to the
extent such failure can be fully cured, the Company has provided Executive with
at least thirty (30) days’ notice of such failure and Executive has not remedied
the failure within the 30-day period.

 

(g)                                  “Change in Control” shall mean and includes
each of the following:

 

(i)                                     A transaction or series of transactions
(other than an offering of the Parent’s common stock to the general public
through a registration statement filed with the Securities and Exchange
Commission) occurring after the Effective Date whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other
than the Parent, any of its subsidiaries, an employee benefit plan maintained by
the Parent or any of its subsidiaries or a “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Parent) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Parent possessing more than 50% of the total combined voting
power of the Parent’s securities outstanding immediately after such transaction;
or

 

(ii)                                  The consummation by the Parent (whether
directly involving the Parent or indirectly involving the Parent through one or
more intermediaries) after the Effective Date of (x) a merger, consolidation,
reorganization, or business combination or (y) a sale or other disposition of
all or substantially all of the Parent’s assets in any single transaction or
series of related transactions or (z) the acquisition of assets or stock of
another entity, in each case other than a transaction:

 

(A)                               Which results in the Parent’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Parent or the person that, as a result of the transaction,
controls, directly or indirectly, the Parent or owns, directly or indirectly,
all or substantially all of the Parent’s assets or otherwise succeeds to the
business of the Parent (the Parent or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and

 

(B)                               After which no person or group beneficially
owns voting securities representing 50% or more of the combined voting power of
the Successor Entity; provided, however, that no person or group shall be
treated for purposes of this Section 1(g)(ii)(B) as beneficially owning 50% or
more of combined voting power of the Successor Entity solely as a result of the
voting power held in the Parent prior to the consummation of the transaction.

 

Notwithstanding the foregoing, (i) no transaction, event or occurrence shall
constitute a Change in Control for purposes of this Agreement if, immediately
following such transaction, event or occurrence, Carlyle or any Stockholder
Agreement Party owns at least 50% of the combined voting power of the Parent or
the Successor Entity, as applicable, and (ii) no transaction, event or
occurrence shall constitute a Change in Control for purposes of this Agreement,
unless such transaction, event or occurrence also constitutes a “change in
control event” as defined in Treasury Regulation Section 1.409A-3(i)(5).

 

2

--------------------------------------------------------------------------------


 

(h)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended, and the Treasury Regulations and other interpretive
guidance thereunder.

 

(i)                                     “Good Reason” shall mean the occurrence
of any of the following events or conditions without Executive’s written
consent:

 

(i)                                     a material diminution in Executive’s
authority, duties or responsibilities, other than as a result of a Change in
Control where Executive remains in a position with the Company or its successor
(or any other entity that owns substantially all of the Company’s business after
such sale) that is substantially equivalent in duties, rank, reporting structure
and authority with Executive’s position prior to such sale, solely as such
duties, rank, reporting structure and authority relate to the Company’s
business;

 

(ii)                                  a material diminution in Executive’s base
salary or target annual bonus level;

 

(iii)                               a material change in the geographic location
at which Executive must perform his or her duties, which shall not include a
relocation of Executive’s principal place of employment to any location within a
fifty (50) mile radius of the location from which Executive served the Company
immediately prior to the relocation; or

 

(iv)                              the failure of the Company to obtain an
agreement from any successor to the Company or the Parent to assume and agree to
perform this Agreement, as contemplated in Section 12(a) of this Agreement.

 

Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions within ninety (90) days of the occurrence of
such event or the date upon which Executive reasonably became aware that such an
event or condition had occurred.  The Company or any successor or affiliate
shall have a period of thirty (30) days to cure such event or condition after
receipt of written notice of such event from Executive.  Any voluntary
termination for “Good Reason” following such thirty (30) day cure period must
occur no later than the date that is six (6) months following the date notice
was provided by Executive.  Executive’s voluntary Separation from Service by
reason of resignation from employment with the Company for Good Reason shall be
treated as involuntary.

 

(j)                                    “Parent” means Wesco Aircraft
Holdings, Inc. a Delaware corporation, or its successor.

 

(k)                                 “Permanent Disability” means at any time the
Company or any of its affiliates sponsors a long-term disability plan for the
Company’s employees, “disability” as defined in such long-term disability plan
for the purpose of determining a participant’s eligibility for benefits,
provided, however, if the long-term disability plan contains multiple
definitions of disability, “Permanent Disability” shall refer to that definition
of disability which, if Executive qualified for such disability benefits, would
provide coverage for the longest period of time. The determination of whether
Executive has a Permanent Disability shall be made by the person or persons
required to make disability determinations under the long-term disability plan.
At any time the Company does not sponsor a long-term disability plan for its
employees, Permanent Disability shall mean Executive’s inability to perform,
with or without reasonable accommodation, the essential functions of his
position hereunder for a total of three months during any six-month period as a
result of incapacity due to mental or physical illness as determined by a
physician selected by the Company or its insurers and acceptable to Executive or
Executive’s legal representative, with such agreement as to acceptability not to
be unreasonably withheld

 

3

--------------------------------------------------------------------------------


 

or delayed.

 

(l)                                     “Qualifying Termination” means (i) a
termination by Executive of Executive’s employment with the Company for Good
Reason or (ii) a termination by the Company of Executive’s employment with the
Company without Cause.  Neither a termination of Executive’s employment due to
Permanent Disability nor a termination of Executive’s employment due to death
shall constitute a Qualifying Termination.

 

(m)                             “Separation from Service” means a “separation
from service” with the Company as such term is defined in Treasury Regulation
Section 1.409A-1(h) and any successor provision thereto.

 

(n)                                 “Stockholder Agreement Party” means any
person or entity that is a party to that certain Amended and Restated
Stockholders Agreement of Parent, dated as of July 27, 2011, and any Affiliate
of any such person or entity.

 

2.                                      Term.  The initial term of this
Agreement (the “Initial Term”) shall be for a period beginning on the Effective
Date and ending on the three-year anniversary of the Effective Date.  On the
three-year anniversary of the Effective Date and each successive anniversary of
the Effective Date, the term of this Agreement shall automatically be extended
for an additional one-year period (“Extension Terms” and, collectively with the
Initial Term, the “Term”) unless the Company gives Executive a written notice of
non-extension no later than ninety (90) days prior to the then-applicable
anniversary of the Effective Date.  Upon the occurrence of a Change in Control,
the Term shall automatically be extended until the two-year anniversary of the
date on which the Change in Control occurs, provided that if Executive incurs a
Qualifying Termination during the Term of this Agreement, the Term shall be
further automatically extended for such additional period as necessary to
provide that each party’s rights and obligations are fully satisfied hereunder.

 

3.                                      Severance.

 

(a)                                 Severance Upon Qualifying Termination.  If
Executive has a Qualifying Termination that does not occur within 2 years
following a Change in Control, then subject to the requirements of this
Section 3, the Executive’s continued compliance with Sections 4, 5 and 6 and the
terms of Section 7, Executive shall be entitled to receive, in lieu of any
severance payments or other severance benefits to which Executive may otherwise
be entitled under any other agreement with or plan, policy or arrangement of the
Company, the following payments and benefits:

 

(i)                                     The Company shall pay to Executive his
or her fully earned but unpaid base salary, when due, through the date of
Executive’s Qualifying Termination at the rate then in effect, plus all other
benefits, if any, under any Company group retirement plan, nonqualified deferred
compensation plan, equity award plan or agreement, health benefits plan or other
Company group benefit plan to which Executive may be entitled pursuant to the
terms of such plans or agreements;

 

(ii)                                  Subject to Section 3(d) and Section 7,
Executive shall be entitled to receive severance pay in an amount equal to  one
times the Base Amount, payable in equal monthly installments following the
effective date of such Qualifying Termination in accordance with the Company’s
regular payroll practices;

 

(iii)                               Subject to Section 3(d) and Section 7, the
Company shall pay to Executive a pro-rated portion (based on the number of days
Executive was employed by the Company during the fiscal year in which the
Qualifying Termination pursuant to this Section 3(a) occurs) of the Bonus Amount
that Executive would have earned had Executive remained employed through the end
of

 

4

--------------------------------------------------------------------------------


 

the fiscal year in which the Qualifying Termination occurs, based on the
Company’s actual performance for such year and paid at the same time annual
bonuses are generally paid to the Company’s executives;

 

(iv)                              Subject to Section 3(d) and Section 7,
Executive shall be entitled to continued use for a period of six (6) months
following Executive’s Qualifying Termination of Executive’s Company-owned or
leased automobile and to continued reimbursement of operating and maintenance
expenses, if applicable, in each case only to the extent and in the same manner
as such benefits were provided (i) as of immediately prior to Executive’s
Qualifying Termination, or (ii) at any time during the ninety (90) day period
prior to Executive’s Qualifying Termination; and

 

(v)                                 Subject to Section 3(d) and Section 7,
Executive shall be entitled to receive payment in an amount equal to the amount
of the premiums Executive would be required to pay to continue Executive’s and
Executive’s covered dependents’ medical, dental and vision coverage in effect on
the date of Executive’s Qualifying Termination under the Company’s group
healthcare plans pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), which amount shall be based on the premium for
the first month of COBRA coverage and shall be paid on the Company’s first
regular pay date of each calendar month during the period commencing on
Executive’s Qualifying Termination and ending 12 months after the Executive’s
Qualifying Termination.

 

(b)                                 Severance Upon Qualifying Termination
Occurring Within Two Years Following a Change in Control.  If Executive has a
Qualifying Termination that occurs within two years following a Change in
Control, then subject to the requirements of this Section 3, the Executive’s
continued compliance with Sections 4, 5 and 6 and the terms of Section 7,
Executive shall be entitled to receive, in lieu of any severance payments or
other severance benefits to which Executive may otherwise be entitled under any
other agreement with or plan, policy or arrangement of the Company, the
following payments and benefits:

 

(i)                                     The Company shall pay to Executive his
or her fully earned but unpaid base salary, when due, through the date of
Executive’s Qualifying Termination at the rate then in effect, plus all other
benefits, if any, under any Company group retirement plan, nonqualified deferred
compensation plan, equity award plan or agreement, health benefits plan or other
Company group benefit plan to which Executive may be entitled pursuant to the
terms of such plans or agreements;

 

(ii)                                  Subject to Section 3(d) and Section 7,
Executive shall be entitled to receive severance pay in an amount equal to two
times the sum of the Base Amount and the Bonus Amount, payable in a single lump
sum as soon as practicable after the date of Executive’s Qualifying Termination;

 

(iii)                               Subject to Section 3(d) and Section 7,
Executive shall be entitled to continued use for a period of six (6) months
following Executive’s Qualifying Termination of Executive’s Company-owned or
leased automobile and to continued reimbursement of operating and maintenance
expenses, if applicable, in each case only to the extent and in the same manner
as such benefits were provided (i) as of immediately prior to Executive’s
Qualifying Termination, (ii) at any time during the ninety (90) day period prior
to Executive’s Qualifying Termination, or (iii) to the greatest extent in effect
at any time during the ninety (90) day period prior to a Change in Control; and

 

(iv)                              Subject to Section 3(d) and Section 7,
Executive shall be entitled to receive payment in an amount equal to the amount
of the premiums Executive would be required to pay to continue Executive’s and
Executive’s covered dependents’ medical, dental and vision coverage in effect on
the date of Executive’s Qualifying Termination under the Company’s group
healthcare plans pursuant to COBRA, which amount shall be based on the premium
for the first month of COBRA coverage and

 

5

--------------------------------------------------------------------------------


 

shall be paid on the Company’s first regular pay date of each calendar month
during the period commencing on Executive’s Qualifying Termination and ending 24
months after the Executive’s Qualifying Termination; and

 

(v)                                 Subject to Section 3(d) and Section 7, all
unvested equity or equity-based awards granted under any equity compensation
plans of the Parent shall immediately become 100% vested, provided that, unless
a provision more favorable to Executive is included in an applicable award
agreement, any such awards that are subject to performance-based vesting
conditions shall only be payable subject to the attainment of the performance
measures for the applicable performance period as provided under the terms of
the applicable award agreement.

 

(c)                                  Other Terminations.  Upon Executive’s
termination of employment for any reason other than as set forth in
Section 3(a) and Section 3(b), the Company shall not have any other or further
obligations to Executive under this Agreement (including any financial
obligations) except that Executive shall be entitled to receive (i) Executive’s
fully earned but unpaid base salary, through the date of termination at the rate
then in effect and (ii) all other amounts or benefits to which Executive is
entitled under any compensation, retirement or benefit plan or practice of the
Company at the time of termination in accordance with the terms of such plans or
practices, including, without limitation, any continuation of benefits required
by COBRA or applicable law.  The foregoing shall be in addition to, and not in
lieu of, any and all other rights and remedies which may be available to the
Company under the circumstances, whether at law or in equity.

 

(d)                                 Release.  As a condition to Executive’s
receipt of any amounts set forth in Section 3(a) or Section 3(b) above,
Executive shall execute and not revoke a general release of all claims in favor
of the Company (the “Release”) in the form substantially similar to the form
attached hereto as Exhibit A (and any statutorily prescribed revocation period
applicable to such Release shall have expired) within the sixty (60) day period
following the date of Executive’s Qualifying Termination.

 

(e)                                  Exclusive Remedy; Other Arrangements. 
Except as otherwise expressly required by law (e.g., COBRA) or as specifically
provided herein, all of Executive’s rights to salary, severance, benefits,
bonuses and other amounts (if any) accruing after the termination of Executive’s
employment shall cease upon such termination.  In addition, the severance
payments provided for in Section 3(a) and 3(b) above are intended to be paid in
lieu of any severance payments Executive may otherwise be entitled to receive
under any other plan, program, policy or agreement with the Company or any of
its affiliates (collectively, “Other Arrangements”).  Therefore, in the event
Executive becomes entitled to receive the severance payments and benefits
provided under Section 3(a) or 3(b) of this Agreement, he or she shall receive
the amounts provided under that section of this Agreement and shall not be
entitled to  receive any severance payments or severance benefits pursuant to
any Other Arrangements.  In addition, to the extent the Executive is a party to
any employment agreement, offer letter or other agreement or arrangement with
the Company or any of its affiliates, in each case that was entered into prior
to the date of this Agreement, and that provides for the payment or provision of
severance pay or severance benefits upon an involuntary termination or a
resignation of employment for good reason (or term of similar meaning) (such
agreement a “Prior Agreement”), the Executive hereby agrees that the severance
pay and severance benefit provisions of such Prior Agreement shall be and hereby
are superseded by this Agreement and from and after the date of this Agreement,
such severance pay and severance benefit provisions of the Prior Agreement shall
be and are null and void and of no further force or effect.  For the avoidance
of doubt, except as may otherwise be agreed in writing between the Executive and
the Company or one of its affiliates after the date of this Agreement, it is
intended that the other terms and conditions of any Prior Agreement that do not
provide for severance pay or severance benefits, including any non-competition,
non-solicitation, non-disparagement, confidentiality, assignment of inventions
covenants and other similar covenants contained therein, shall remain in effect
in accordance with their terms (and shall not be

 

6

--------------------------------------------------------------------------------


 

limited by the provisions of any similar covenants set forth herein) for the
periods set forth in the Prior Agreement. This Agreement shall not impact or
reduce Executive’s rights, if any, to receive under any Other Arrangements
reimbursement for, or direct payment to the carrier for, premium costs under
COBRA (or any similar medical, dental or vision benefit continuation rights or
payments).

 

(f)                                   No Mitigation.  Executive shall not be
required to mitigate the amount of any payment provided for in this Section 3 by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 3 be reduced by any compensation earned by
Executive as the result of employment by another employer or self-employment or
by retirement benefits; provided, however, that loans, advances or other amounts
owed by Executive to the Company may be offset by the Company against amounts
payable to Executive under this Section 3.

 

(g)                                  Return of the Company’s Property.  If
Executive’s employment is terminated for any reason, the Company shall have the
right, at its option, to require Executive to vacate his or her offices prior to
or on the effective date of termination and to cease all activities on the
Company’s behalf.  Upon the termination of his or her employment in any manner,
as a condition to Executive’s receipt of any post-termination benefits described
in this Agreement, Executive shall immediately surrender to the Company all
lists, books and records of, or in connection with, the Company’s business, and
all other property belonging to the Company, it being distinctly understood that
all such lists, books and records, and other documents, are the property of the
Company.  Executive shall deliver to the Company a signed statement certifying
compliance with this Section 3(g) prior to the receipt of any post-termination
benefits described in this Agreement.

 

(h)                                 Parachute Payments.

 

(i)                                     It is the objective of this Agreement to
maximize Executive’s Net After-Tax Benefit (as defined herein) if payments or
benefits provided under this Agreement are subject to excise tax under
Section 4999 of the Code.  Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit by the Company or otherwise
to or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (all such
payments and benefits, including the payments and benefits under
Section 3(a) and Section 3(b) hereof, being hereinafter referred to as the
“Total Payments”), would be subject (in whole or in part) to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the cash severance
payments shall first be reduced, and the non-cash severance payments shall
thereafter be reduced, to the extent necessary so that no portion of the Total
Payments shall be subject to the Excise Tax, but only if (i) the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state and local income taxes on such reduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to
(ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which Executive would be subject
in respect of such unreduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
unreduced Total Payments).

 

(ii)                                  The Total Payments shall be reduced by the
Company in the following order:  (i) reduction of any cash severance payments
otherwise payable to Executive that are exempt from Section 409A of the Code,
(ii) reduction of any other cash payments or benefits otherwise payable to
Executive that are exempt from Section 409A of the Code, but excluding any
payments attributable to the acceleration of vesting or payments with respect to
any equity award with respect to the Parent’s common stock that is exempt from
Section 409A of the Code, (iii) reduction of any other payments or benefits
otherwise payable to Executive on a pro-rata basis or such other manner that
complies with Section 409A

 

7

--------------------------------------------------------------------------------


 

of the Code, but excluding any payments attributable to the acceleration of
vesting and payments with respect to any equity award with respect to the
Parent’s common stock that are exempt from Section 409A of the Code, and
(iv) reduction of any payments attributable to the acceleration of vesting or
payments with respect to any other equity award with respect to the Parent’s
common stock that are exempt from Section 409A of the Code.

 

(iii)                               All determinations regarding the application
of this Section 3(h) shall be made by an accounting firm with experience in
performing calculations regarding the applicability of Section 280G of the Code
and the Excise Tax selected by the Company (“Independent Advisors”).  For
purposes of determining whether and the extent to which the Total Payments will
be subject to the Excise Tax, (i) no portion of the Total Payments the receipt
or enjoyment of which Executive shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code shall be taken into account, (ii) no portion of the Total Payments
shall be taken into account which, in the opinion of the Independent Advisors,
does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Independent Advisors,
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as
defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation and (iii) the value of any non-cash benefit or any deferred payment
or benefit included in the Total Payments shall be determined by the Independent
Advisors in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.  The costs of obtaining such determination and all related fees and
expenses (including related fees and expenses incurred in any later audit) shall
be borne by the Company.

 

(iv)                              In the event it is later determined that a
greater reduction in the Total Payments should have been made to implement the
objective and intent of this Section 3(h), the excess amount shall be returned
immediately by Executive to the Company, plus interest at a rate equal to 120%
of the semi-annual applicable federal rate as in effect at the time of the
Change in Control.

 

(i)                                     Withholding.  All compensation and
benefits to Executive hereunder shall be reduced by all federal, state, local
and other withholdings and similar taxes and payments required by applicable
law.

 

4.                                      Restrictive Covenants.

 

(a)                                 The Executive recognizes and agrees that in
order to assure that the Executive devotes all of the Executive’s professional
time and energy to the operations of the Company while employed by the Company,
and that during and after such employment in order to adequately protect the
Company’s investment in its proprietary information and trade secrets and to
protect such information and secrets and all other confidential information from
disclosures to competitors and to protect the Company from unfair competition,
certain restrictive covenants as set forth below, are necessary, reasonable and
desirable.  The Executive understands and agrees that the restrictions imposed
in these covenants represent a fair balance of the Company’s rights to protect
its business and the Executive’s right to pursue employment.

 

(b)                                 During the period of the Executive’s service
with the Company and for a period of 2 years thereafter, the Executive will not,
directly or indirectly, (I) solicit for employment or employ (or attempt to
solicit for employment or employ), for the Executive or on behalf of any sole
proprietorship, partnership, corporation, limited liability company or business
or any other person (other than the Company or any of its subsidiaries or
Affiliates), any employee of the Company or any of its subsidiaries or
Affiliates or any person who was such an employee during the one-year period
preceding

 

8

--------------------------------------------------------------------------------


 

the date of such solicitation, employment or attempted solicitation or
employment, or (II) encourage any such employee to leave his or her employment
with the Company or any of its Subsidiaries or Affiliates.

 

(c)                                  In the event the terms of this Section 4
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it will be interpreted to apply only for the maximum period of time for which it
may be enforceable, in the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

 

5.                                      Non-disclosure of Proprietary
Information

 

(a)                                 Except in connection with the faithful
performance of the Executive’s duties or pursuant to Section 5(b), the Executive
shall, in perpetuity, maintain in confidence and shall not directly, indirectly
or otherwise, use, disseminate, disclose or publish, or use for his benefit or
the benefit of any person, firm, corporation or other entity any confidential or
proprietary information or trade secrets of or relating to the Company or any of
its subsidiaries or Affiliates (including, without limitation, intellectual
property in the form of patents, trademarks and copyrights and applications
therefor, ideas, inventions, works, discoveries, improvements, information,
documents, formulae, practices, processes, methods, developments, source code,
modifications, technology, techniques, data, programs, other know-how or
materials, owned, developed or possessed by the Company or any of its
subsidiaries or Affiliates, whether in tangible or intangible form, information
with respect to the Company’s or its subsidiaries’ or Affiliates’ operations,
processes, products, inventions, business practices, finances, principals,
vendors, suppliers, customers, potential customers, marketing methods, costs,
prices, contractual relationships, regulatory status, prospects and compensation
paid to employees or other terms of employment), or deliver to any person, firm,
corporation or other entity any document, record, notebook, computer program or
similar repository of or containing any such confidential or proprietary
information or trade secrets.  The parties hereby stipulate and agree that as
between them the foregoing matters are important, material and confidential
proprietary information and trade secrets and affect the successful conduct of
the businesses of the Company and its subsidiaries and Affiliates (and any
successors or assignees thereof).

 

(b)                                 The Executive may respond to a lawful and
valid subpoena or other legal process but shall give the Company the earliest
practicable notice thereof, shall, as much in advance of the return date as
practicable, make available to the Company and its counsel the documents and
other information sought and shall reasonably assist such counsel at the
Company’s expense in resisting or otherwise responding to such process.

 

(c)                                  Nothing in this Agreement shall prohibit
the Executive from (i) disclosing information and documents when required by
law, subpoena or court order (subject to the requirements of
Section 5(b) above), (ii) disclosing information and documents to his
professional adviser(s), (iii) disclosing the post-employment restrictions in
this Agreement in confidence to any potential new employer, or (iv) disclosing
information that has been or is hereafter disclosed and made public through no
act or omission of the Executive in violation of this Agreement, any other
confidentiality obligation or duty owed to the Company or any act or omission of
any person which to the knowledge of the Executive has any legally binding
confidentiality obligation or duty to the Company, or is otherwise ascertainable
from public or trade sources or otherwise generally known in the trade.

 

6.                                      Non-Disparagement.  Each party to this
Agreement (which, in the case of the Company, shall mean its officers and the
members of the Board) agrees, during the period of Executive’s service with the
Company and thereafter, to refrain from Disparaging (as defined below) the other
party and its Affiliates, including, in the case of the Company, any of its
services, technologies or practices, or

 

9

--------------------------------------------------------------------------------


 

any of its directors, officers, agents, representatives or stockholders, either
orally or in writing.  Nothing in this paragraph shall preclude any party from
making truthful statements that are reasonably necessary to comply with
applicable law, regulation or legal process, or to defend or enforce a party’s
rights under this Agreement.  For purposes of this Agreement, “Disparaging”
means making remarks, comments or statements, whether written or oral, that
impugn the character, integrity, reputation or abilities of the person being
disparaged.

 

7.                                      Condition to Severance Obligations.  The
Company shall be entitled to cease all severance payments and benefits to
Executive in the event of Executive’s breach any of the provisions of Sections
4, 5, 6 or 8 or of any other non-competition, non-solicitation,
non-disparagement, confidentiality, or assignment of inventions covenants
contained in any other agreement between Executive and the Company, which other
covenants are hereby incorporated by reference into this Agreement.

 

8.                                      Inventions.  All rights to discoveries,
inventions, improvements and innovations (including all data and records
pertaining thereto) related to the business of the Company and its subsidiaries
and Affiliates, whether or not patentable, copyrightable, registrable as a
trademark, or reduced to writing, that Executive may discover, invent or
originate during the period of his service with the Company, either alone or
with others and whether or not during working hours or by the use of the
facilities of the Company (“Inventions”), shall be the exclusive property of the
Company.  Executive shall promptly disclose all Inventions to the Company, shall
execute at the request of the Company any assignments or other documents the
Company may deem reasonably necessary to protect or perfect its rights therein,
and shall assist the Company, upon reasonable request and at the Company’s
expense, in obtaining, defending and enforcing the Company’s rights therein.
Executive hereby appoints the Company as Executive’s attorney-in-fact to execute
on Executive’s behalf any assignments or other documents reasonably deemed
necessary by the Company to protect or perfect its rights to any Inventions.

 

9.                                      Injunctive Relief.  It is recognized and
acknowledged by Executive that a breach of the covenants contained in Sections
4, 5, 6 and 8 will cause irreparable damage to Company and its goodwill, the
exact amount of which will be difficult or impossible to ascertain, and that the
remedies at law for any such breach will be inadequate.  Accordingly, Executive
agrees that in the event of a breach of any of the covenants contained in
Sections 4, 5, 6 and 8, in addition to any other remedy which may be available
at law or in equity, the Company will be entitled to specific performance and
injunctive relief without the requirement to post bond.

 

10.                               Agreement to Arbitrate.  Any controversy,
claim or dispute arising out of or relating to this Agreement, shall be settled
solely and exclusively by binding arbitration in Los Angeles, California. Such
arbitration shall be conducted in accordance with the then prevailing JAMS
Streamlined Arbitration Rules & Procedures, with the following exceptions if in
conflict: (a) one arbitrator shall be chosen by JAMS; (b) each party to the
arbitration will pay its pro rata share of the expenses and fees of the
arbitrator, together with other expenses of the arbitration incurred or approved
by the arbitrator; and (c) arbitration may proceed in the absence of any party
if written notice (pursuant to the JAMS’ rules and regulations) of the
proceedings has been given to such party. Each party shall bear its own
attorneys’ fees and expenses. The parties agree to abide by all decisions and
awards rendered in such proceedings. Such decisions and awards rendered by the
arbitrator shall be final and conclusive. All such controversies, claims or
disputes shall be settled in this manner in lieu of any action at law or equity;
provided, however, that nothing in this subsection shall be construed as
precluding the bringing an action for injunctive relief pursuant to any
applicable Other Arrangement.

 

11.                               At-Will Employment Relationship.  Except as
may be expressly provided in an applicable Other Arrangement, Executive’s
employment with the Company is at-will and not for any

 

10

--------------------------------------------------------------------------------


 

specified period and may be terminated at any time, with or without Cause or
advance notice, by either Executive or the Company.  Any change to the at-will
employment relationship must be by specific, written agreement signed by
Executive and an authorized representative of the Company.  Nothing in this
Agreement is intended to or should be construed to contradict, modify or alter
this at-will relationship.

 

12.                               General Provisions.

 

(a)                                 Successors and Assigns.  The rights of the
Company under this Agreement may, without the consent of Executive, be assigned
by the Company, in its sole and unfettered discretion, to any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly, acquires all or substantially all
of the assets or business of the Company.  The Company will require any
successor (whether direct or indirect, by purchase, merger or otherwise) to all
or substantially all of the business or assets of the Company expressly to
assume and to agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  The failure of any such successor to so assume this Agreement
shall constitute a material breach of this Agreement by the Company.  As used in
this Agreement, the “Company” shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law or otherwise. Executive
shall not be entitled to assign any of Executive’s rights or obligations under
this Agreement.  This Agreement shall inure to the benefit of and be enforceable
by Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

(b)                                 Severability.  In the event any provision of
this Agreement is found to be unenforceable by an arbitrator or court of
competent jurisdiction, such provision shall be deemed modified to the extent
necessary to allow enforceability of the provision as so limited, it being
intended that the parties shall receive the benefit contemplated herein to the
fullest extent permitted by law.  If a deemed modification is not satisfactory
in the judgment of such arbitrator or court, the unenforceable provision shall
be deemed deleted, and the validity and enforceability of the remaining
provisions shall not be affected thereby.

 

(c)                                  Interpretation; Construction.  The headings
set forth in this Agreement are for convenience only and shall not be used in
interpreting this Agreement.  This Agreement has been drafted by legal counsel
representing the Company, but Executive has participated in the negotiation of
its terms.  Furthermore, Executive acknowledges that Executive has had an
opportunity to review and revise the Agreement and, therefore, the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.  Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.  For the avoidance of doubt, nothing in this Agreement shall be
construed to limit the Company’s right to reduce or eliminate any perquisites
(including the use of a Company-owned or leased automobile) that may be provided
to the Executive at any time.

 

(d)                                 Governing Law and Venue.  This Agreement
will be governed by and construed in accordance with the laws of the United
States and the State of California applicable to contracts made and to be
performed wholly within such State, and without regard to the conflicts of laws
principles thereof.  Any suit brought hereon shall be brought in the state or
federal courts sitting in Los Angeles, California, the parties hereby waiving
any claim or defense that such forum is not convenient or proper.  Each party
hereby agrees that any such court shall have in personam jurisdiction over it
and consents to service of process in any manner authorized by California law.

 

11

--------------------------------------------------------------------------------


 

(e)                                  Notices.  Any notice required or permitted
by this Agreement shall be in writing and shall be delivered as follows with
notice deemed given as indicated:  (a) by personal delivery when delivered
personally; (b) by overnight courier upon written verification of receipt;
(c) by telecopy or facsimile transmission upon acknowledgment of receipt of
electronic transmission; or (d) by certified or registered mail, return receipt
requested, upon verification of receipt.  Notice shall be sent to Executive at
the address set forth below and to the Company at its principal place of
business, or such other address as either party may specify in writing.

 

(f)                                   Survival.  Sections 1 (“Definitions”), 3
(“Severance”), 4 (“Restrictive Covenants”), 5 (“Non-Disclosure of Proprietary
Information”), 6 (“Non-Disparagement”), 7 (“Condition to Severance
Obligations”), 8 (“Inventions”), 9 (“Injunctive Relief”), 10 (“Agreement to
Arbitrate”) and 12 (“General Provisions”) of this Agreement shall survive
termination of Executive’s employment with the Company.

 

(g)                                  Entire Agreement.  This Agreement and any
covenants and agreements incorporated herein by reference as set forth in
Section 7 together constitute the entire agreement between the parties in
respect of the subject matter contained herein and therein and supersede all
prior or simultaneous representations, discussions, negotiations, and
agreements, whether written or oral, provided, however, that for the avoidance
of doubt, all Other Arrangements (as such Other Arrangements may be amended,
modified or terminated from time to time) shall remain in effect in accordance
with their terms, subject to Section 3(e) hereof.  This Agreement may be amended
or modified only with the written consent of Executive and an authorized
representative of the Company.  No oral waiver, amendment or modification will
be effective under any circumstances whatsoever.

 

(h)                                 Code Section 409A.

 

(i)                                     The intent of the Parties is that the
payments and benefits under this Agreement comply with or be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.

 

(ii)                                  Notwithstanding anything in this Agreement
to the contrary, any compensation or benefits payable under this Agreement that
is considered nonqualified deferred compensation under Section 409A and is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits shall not be
paid, or, in the case of installments, shall not commence payment, until the
sixtieth (60th) day following Executive’s Separation from Service (the “First
Payment Date”).  Any installment payments that would have been made to Executive
during the sixty (60) day period immediately following Executive’s Separation
from Service but for the preceding sentence shall be paid to Executive on the
First Payment Date and the remaining payments shall be made as provided in this
Agreement.

 

(iii)                               Notwithstanding anything in this Agreement
to the contrary, if Executive is deemed by the Company at the time of
Executive’s Separation from Service to be a “specified employee” for purposes of
Section 409A, to the extent delayed commencement of any portion of the benefits
to which Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A, such portion of Executive’s
benefits shall not be provided to Executive prior to the earlier of (i) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company or (ii) the date of Executive’s death. 
Upon the first business

 

12

--------------------------------------------------------------------------------


 

day following the expiration of the applicable Section 409A period, all payments
deferred pursuant to the preceding sentence shall be paid in a lump sum to
Executive (or Executive’s estate or beneficiaries), and any remaining payments
due to Executive under this Agreement shall be paid as otherwise provided
herein.

 

(iv)                              Executive’s right to receive any installment
payments under this Agreement shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment as permitted under
Section 409A.  Except as otherwise permitted under Section 409A, no payment
hereunder shall be accelerated or deferred unless such acceleration or deferral
would not result in additional tax or interest pursuant to Section 409A.

 

(v)                                 To the extent that any reimbursements under
this Agreement are subject to Section 409A, any such reimbursements payable to
Executive shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred; provided, that Executive
submits Executive’s reimbursement request promptly following the date the
expense is incurred, the amount of expenses reimbursed in one year and the
amount of in-kind benefits provided in one year shall not affect the amount
eligible for reimbursement or in-kind benefits to be provided in any subsequent
year, other than medical expenses referred to in Section 105(b) of the Code, and
Executive’s right to reimbursement or in-kind benefits under this Agreement will
not be subject to liquidation or exchange for another benefit.

 

(i)                                     Administration.  This Agreement shall be
interpreted and administered by the Board or a committee thereof to which the
Board may delegate such function (the “Committee”).  The Board or the Committee
shall have the exclusive power, subject to and within the limitations of the
express provisions of this Agreement, to interpret this Agreement and to make
factual findings and determinations and take such action in connection with the
Agreement as it, in its sole discretion, deems appropriate. The Board’s or the
Committee’s determination shall be binding and conclusive on all parties, and
the Board or the Committee shall not be liable for any action or determination
made in good faith with respect to this Agreement.

 

(j)                                    Source of Funds.  Amounts payable to
Executive under this Agreement shall be from the general funds of the Company.
Executive’s rights to unpaid amounts under this Agreement shall be solely those
of an unsecured creditor of the Company.

 

(k)                                 Consultation with Legal and Financial
Advisors.  By executing this Agreement, Executive acknowledges that this
Agreement confers significant legal rights, and may also involve the waiver of
rights under other agreements; that the Company has encouraged Executive to
consult with Executive’s personal legal and financial advisors; and that
Executive has had adequate time to consult with Executive’s advisors before
executing this Agreement.

 

(l)                                     Counterparts.  This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

 

(Signature Page Follows)

 

13

--------------------------------------------------------------------------------


 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

WESCO AIRCRAFT HARDWARE CORP.

 

 

 

 

Dated: September 15, 2017

By:

/s/ John Holland

 

Name:

John Holland

 

Title:

Executive Vice President, Chief Legal and

 

 

Human Resources Officer

 

 

 

EXECUTIVE

 

 

 

 

Dated: September 15, 2017

/s/ Kerry A. Shiba

 

 

 

 

Address:

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE OF CLAIMS

 

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

 

This General Release of Claims (“Release”) is entered into as of this       day
of         ,     , between          (“Executive”), and Wesco Aircraft Hardware
Corporation, Inc., a California corporation (the “Company”) (collectively
referred to herein as the “Parties”).

 

WHEREAS, Executive and the Company are parties to that certain Executive
Severance Agreement dated as of           ,      (the “Agreement”);

 

WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and

 

WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.

 

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he or she would
not otherwise be entitled to receive, Executive and the Company hereby agree as
follows:

 

1.                                      General Release of Claims by Executive.

 

(a)                                 Executive, on behalf of himself or herself
and his or her executors, heirs, administrators, representatives and assigns,
hereby agrees to release and forever discharge the Company and all predecessors,
successors and their respective parent corporations, affiliates, related, and/or
subsidiary entities, and all of their past and present investors, directors,
shareholders, officers, general or limited partners, employees, attorneys,
creditors, agents and representatives, and the employee benefit plans in which
Executive is or has been a participant by virtue of his or her employment with
or service to the Company (collectively, the “Company Releasees”), from any and
all claims, debts, demands, accounts, judgments, rights, causes of action,
equitable relief, damages, costs, charges, complaints, obligations, promises,
agreements, controversies, suits, expenses, compensation, responsibility and
liability of every kind and character whatsoever (including attorneys’ fees and
costs), whether in law or equity, known or unknown, asserted or unasserted,
suspected or unsuspected (collectively, “Claims”), which Executive has or may
have had against such entities based on any events or circumstances arising or
occurring on or prior to the date hereof, arising directly or indirectly out of,
relating to, or in any other way involving in any manner whatsoever Executive’s
employment by or service to the Company or the termination thereof, including
any and all claims arising under federal, state, or local laws relating to
employment, including without limitation claims of wrongful discharge, breach of
express or implied contract, fraud, misrepresentation, defamation, or liability
in tort, and claims of any kind that may be brought in any court or
administrative agency including, without limitation, claims under Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000, et seq.; the
Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the Civil
Rights Act of 1866, and the Civil Rights Act of 1991; 42 U.S.C. Section 1981, et
seq.; the Age Discrimination in Employment Act, as amended, 29 U.S.C.
Section 621, et seq. (the “ADEA”); the Equal Pay Act, as amended, 29 U.S.C.
Section 206(d); regulations of the Office of Federal Contract

 

15

--------------------------------------------------------------------------------


 

Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave Act, as
amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security Act,
as amended, 29 U.S.C. § 1001 et seq.; and any similar state or local law.

 

Notwithstanding the generality of the foregoing, Executive does not release the
following:

 

(i)                                     Claims for unemployment compensation or
any state disability insurance benefits pursuant to the terms of applicable
state law;

 

(ii)                                  Claims for workers’ compensation insurance
benefits under the terms of any worker’s compensation insurance policy or fund
of the Company;

 

(iii)                               Claims pursuant to the terms and conditions
of the federal law known as COBRA;

 

(iv)                              Claims for indemnity under the bylaws of the
Company or its affiliates, as provided for by law or under any applicable
insurance policy with respect to Executive’s liability as an employee, director
or officer of the Company pursuant to which Executive is covered as of the
effective date of Executive’s termination of employment with the Company and its
subsidiaries;

 

(v)                                 Claims based on any right Executive may have
to enforce the Company’s executory obligations under the Agreement;

 

(vi)                              Claims Executive may have to vested or earned
compensation and benefits; and

 

(vii)                           Any rights that cannot be released as a matter
of applicable law, but only to the extent such rights may not be released under
such applicable law.

 

(b)                                 Executive acknowledges that this Release was
presented to him or her on the date indicated above and that Executive is
entitled to have [twenty-one (21)/forty-five (45)] days’ time in which to
consider it.  Executive further acknowledges that the Company has advised him or
her that he or she is waiving his or her rights under the ADEA, and that
Executive should consult with an attorney of his or her choice before signing
this Release, and Executive has had sufficient time to consider the terms of
this Release.  Executive represents and acknowledges that if Executive executes
this Release before [twenty-one (21)/forty-five (45)] days have elapsed,
Executive does so knowingly, voluntarily, and upon the advice and with the
approval of Executive’s legal counsel (if any), and that Executive voluntarily
waives any remaining consideration period.

 

(c)                                  Executive understands that after executing
this Release, Executive has the right to revoke it within seven (7) days after
his or her execution of it.  Executive understands that this Release will not
become effective and enforceable unless the seven (7) day revocation period
passes and Executive does not revoke the Release in writing.  Executive
understands that this Release may not be revoked after the seven (7) day
revocation period has passed.  Executive also understands that any revocation of
this Release must be made in writing and delivered to the Company at its
principal place of business within the seven (7) day period.

 

(d)                                 Executive understands that this Release
shall become effective, irrevocable, and binding upon Executive on the eighth
(8th) day after his or her execution of it, so long as Executive has not revoked
it within the time period and in the manner specified in clause (c) above. 
Executive further

 

16

--------------------------------------------------------------------------------


 

understands that Executive will not be given any severance benefits under the
Agreement unless this Release is effective on or before the date that is sixty
(60) days following the date of Executive’s termination of employment.

 

2.                                      No Assignment.  Executive represents and
warrants to the Company Releasees that there has been no assignment or other
transfer of any interest in any Claim that Executive may have against the
Company Releasees.  Executive agrees to indemnify and hold harmless the Company
Releasees from any liability, claims, demands, damages, costs, expenses and
attorneys’ fees incurred as a result of any such assignment or transfer from
Executive.

 

3.                                      Severability.  In the event any
provision of this Release is found to be unenforceable by an arbitrator or court
of competent jurisdiction, such provision shall be deemed modified to the extent
necessary to allow enforceability of the provision as so limited, it being
intended that the parties shall receive the benefit contemplated herein to the
fullest extent permitted by law.  If a deemed modification is not satisfactory
in the judgment of such arbitrator or court, the unenforceable provision shall
be deemed deleted, and the validity and enforceability of the remaining
provisions shall not be affected thereby.

 

4.                                      Interpretation; Construction.  The
headings set forth in this Release are for convenience only and shall not be
used in interpreting this Agreement.  This Release has been drafted by legal
counsel representing the Company, but Executive has participated in the
negotiation of its terms.  Furthermore, Executive acknowledges that Executive
has had an opportunity to review and revise the Release and have it reviewed by
legal counsel, if desired, and, therefore, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Release.  Either party’s
failure to enforce any provision of this Release shall not in any way be
construed as a waiver of any such provision, or prevent that party thereafter
from enforcing each and every other provision of this Release.

 

5.                                      Governing Law and Venue.  This Release
will be governed by and construed in accordance with the laws of the United
States of America and the State of California applicable to contracts made and
to be performed wholly within such State, and without regard to the conflicts of
laws principles thereof.  Any suit brought hereon shall be brought in the state
or federal courts sitting in Los Angeles, California, the Parties hereby waiving
any claim or defense that such forum is not convenient or proper.  Each party
hereby agrees that any such court shall have in personam jurisdiction over it
and consents to service of process in any manner authorized by California law.

 

6.                                      Entire Agreement.  This Release and the
Agreement constitute the entire agreement of the Parties in respect of the
subject matter contained herein and therein and supersede all prior or
simultaneous representations, discussions, negotiations and agreements, whether
written or oral.  This Release may be amended or modified only with the written
consent of Executive and an authorized representative of the Company.  No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever.

 

7.                                      Counterparts.  This Release may be
executed in multiple counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

 

(Signature Page Follows)

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.

 

EXECUTIVE

WESCO AIRCRAFT HARDWARE CORP.

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

Print Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------